Hardin, P. J.;
I concur in the construction given in the foregoing opinion of Martin, »T. It accords with the spirit of the statute requiring an *339undertaking before issuing an injunction. When tbe plaintiff seeks to restrain more than one act he in effect unites two or more acts or causes for an injunction and should be held to have given an undertaking with like force and effect as several undertakings for different acts or causes for injunction. (See Seacord v. Morgan, 3 Keyes, 643: Goodwin v. Bunzl, 102 N. Y., 224.)
Judgment affirmed, with costs.